
	
		II
		110th CONGRESS
		1st Session
		S. 145
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Boxer (for herself,
			 Mr. Smith, and Mr. Wyden) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To make funds available for Pacific Salmon
		  emergency disaster assistance.
	
	
		1.Short titleThis Act may be cited as the “Pacific Salmon Emergency Disaster Assistance Act of
			 2007”.
		2.Pacific Salmon Emergency Disaster
			 Assistance
			(a)Appropriation of fundsIn addition to any other funds available
			 for such purpose, there is appropriated to the Secretary of Commerce
			 $60,400,000 to make a lump sum payment to the Pacific States Marine Fisheries
			 Commission. The Commission shall distribute such amount among fishing
			 communities, Indian tribes, small businesses, including fishermen, fish
			 processors, and related businesses, individuals, and other entities for
			 assistance for the economic and social effects of the commercial fishery
			 failure designated under section 312(a) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861a(a)) to mitigate the economic
			 losses to such communities, tribes, businesses, individuals or other entities
			 caused by closures or other restrictions on the harvesting of Klamath River
			 Fall Chinook salmon.
			(b)Limitation on administrative
			 expensesThe Secretary of
			 Commerce may not use more than 4 percent of the amount appropriated under this
			 section for administrative expenses.
			(c)Unused fundsAny amount appropriated pursuant to this
			 section that is not expended or otherwise obligated for the purpose described
			 in subsection (a) shall be returned to the Treasury of the United
			 States.
			
